The Honorable Bill Sample State Representative
2340 North Highway 7 Hot Springs, Arkansas 71909-9309
Dear Representative Sample:
You have requested my opinion on whether it is permissible for a retailer to sell beer below cost under certain circumstances in light of the rules promulgated by the Alcoholic Beverage Control Division of the Arkansas Department of Finance and Administration ("ABC"), or statutory law.
RESPONSE
I regret that I am unable to render an opinion on this issue. It has come to my attention that your question pertains to a particular matter currently under consideration by the ABC. It is the long-standing policy of the Attorney General's office to decline to issue formal opinions on matters that are pending in litigation, and this policy has consistently been applied to matters pending before administrative agencies as well as before the courts.1
I must accordingly respectfully decline to address your question. The ABC will address the scope of the applicable rules and statutes in deciding the matter before it, and there will be a right of appeal to the Alcoholic Beverage Control Board and ultimately the courts.2 Administrative determinations of this nature are quasi-judicial *Page 2 
and outside the scope of an Attorney General opinion pursuant to the office's long-standing policy.
Sincerely,
DUSTIN McDANIEL Attorney General
1 E.g., Op. Att'y Gen. Nos. 2008-081 and 2006-134 (and opinions cited therein).
2 See A.C.A. §§ 3-2-205,-213, and-216 (Repl. 2008). *Page 1